UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-7553



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MALIK ORMASHA YARBOROUGH,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:93-cr-00402-CMH-5)


Submitted:   March 2, 2007                 Decided:   March 9, 2007


Before WILKINSON, WILLIAMS, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Malik Ormasha Yarborough, Appellant Pro Se. James L. Trump, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Malik Ormasha Yarborough seeks to appeal the district

court’s orders denying relief on his 28 U.S.C. § 2255 (2000) motion

and denying reconsideration of that order.                While the district

court construed Yarborough’s § 2255 motion as successive pursuant

to 28 U.S.C. § 2244, we find the instant motion to be Yarborough’s

first § 2255 motion.       See Castro v. United States, 540 U.S. 375

(2003).       Nevertheless,    the    district    court’s    orders     are   not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”           28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the   district    court   is    debatable    or   wrong   and    that    any

dispositive procedural ruling by the district court is likewise

debatable.      Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).          We have independently reviewed the

record and conclude that Yarborough has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.       We dispense with oral argument because the

facts   and    legal   contentions    are    adequately     presented    in   the




                                     - 2 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.

                                                                    DISMISSED




                                   - 3 -